—_

eo Oo ON OD oO fF WS

Case 2:18-cv-01442-JLR Document 37 Filed 09/10/19 Page 1 of 4

Honorable James L. Robart

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

AT SEATTLE

THE HUMAN RIGHTS DEFENSE
CENTER and MICHELLE DILLON, No. 2:18-cv-01442-JLR

Plaintiffs, . JOINT STATUS REPORT AND

{PROPOSED} ORDER wrta
Vv. -
Noted on Motion Calendar

U.S. DEPARTMENT OF HEALTH AND September 10, 2019
HUMAN SERVICES, ADMINISTRATION
FOR CHILDREN AND FAMILIES, and
OFFICE OF REFUGEE RESETTLEMENT,

Defendants.

 

 

 

 

Plaintiffs THE HUMAN RIGHTS DEFENSE CENTER (“HRDC”) and
MICHELLE DILLON and Defendants U.S. DEPARTMENT OF HEALTH AND HUMAN
SERVICES, ADMINISTRATION FOR CHILDREN AND FAMILIES and OFFICE OF
REFUGEE RESETTLEMENT hereby provide the Court with a Joint Status Report
pursuant to the Court’s August 15, 2019 Order (Dkt. No. 35).

Since the last Joint Status Report, filed on August 12, 2019, the Defendants have ~
produced parts of spreadsheet summaries of responsive Serious Incident Reports.

Defendants have also represented that they believe all spreadsheet summaries of responsive

 

Serious Incident Reports will be produced soon.

JOINT STATUS REPORT Aréte 1218 THIRD AVENUE
AND [PROPOSED] ORDER Law Groue | SEATTL
No. 2:18-cvy-01442-JLR — Page |

 
 

—_

BD BO RO RD RDU OOS Oe SO Oe see ee
ao a Bh WBA WB = 0D 6 BF NHN OD GT FSF WO HB =|

o oOo fF NN OO oO BR WH MS

 

 

Case 2:18-cv-01442-JLR Document 37 Filed 09/10/19 Page 2 of 4

Since the last Joint Status Report was filed, in house counsel for HRDC left HRDC.
HRDC’s staff attorney, Masimba Mutamba, intends to appear in this matter pro hac vice.
However, Mr, Mutamba’s efforts to completely familiarize himself with the issues in this
litigation were delayed due to Hurricane Dorian’s anticipated impact on the State of
Florida, where Mr. Mutamba resides and works.

Once Defendants have produced additional spreadsheet summaries of responsive
Serious Incident Reports and Mr. Mutamba has familiarized himself with the issues in this
litigation, the parties intend to confer regarding whether the underlying documents may still
have to be produced.

The parties propose a joint status report to be filed on or before October 9, 2019.

Dated: September 10, 2019 Respectfully submitted,

ARETE LAW GROUP PLLC

By: /s/ Jeremy E. Roller

Jeremy E. Roller, WSBA No. 32021
1218 Third Avenue, Suite 2100
Seattle, WA 98101

Telephone (206) 428-3250

Fax (206) 428-3251

jroller@aretelaw.com

Attorneys for Plaintiffs The Human Rights
Defense Center and Michelle Dillon

BRIAN T. MORAN
United States Attorney

By: /s/ Michelle R. Lambert
Michelle R. Lambert, NYS # 4666657
Assistant United States Attorney
United States Attorney's Office

700 Stewart Street, Suite 5220
Seattle, WA 98101

Telephone (206) 553-7970

Fax (206) 553-4073

michelle Jambert(@usdoj.gov

 

Attorneys for Defendants

 

JOINT STATOS REPORT Arte | RiSEHIR AvENE
AND [PROPOSED] ORDER taw onoue | PEATTLEWA 28101

"No, 2:18-cv-01442-JLR — Page 2

 
 

o © f& NAN OD OH FP WH Hw =

BM RO NM SM NM BK NS =| =| = = = =| = = |=
Oo an B&B &© NHS = 0 08 OA nN TD oO fF Oo NHN =

 

 

Case 2:18-cv-01442-JLR Document 37 Filed 09/10/19 Page 3 of 4

fPROPOSER] ORDER que
It is hereby ORDERED that:

The parties shall submit a joint status report to the Court on or before October 9,
2019,

Ya
Dated this 2 day of September, 2019

QSOS

Honorable James L. Robart
United States District Court Judge

 

JOINT STATUS REPORT Aréte 1218 THIRD AVENUE
AND [PROPOSED] ORDER SEATTL
No. 2:18-cv-01442-JLR — Page 3

 
 

—_—

co oOo Oo NN OD oO F&F Ww

 

 

Case 2:18-ev-01442-JLR Document 37 Filed 09/10/19 Page 4 of 4

CERTIFICATE OF SERVICE
I hereby certify that on this date, I electronically filed the foregoing document with

the Clerk of the Court using the CM/ECF system, which will send notification of such filing

to the following:

MICHELLE R. LAMBERT, NYS #4666657
Assistant United States Attorney

United States Attorney’s Office

700 Stewart Street, Suite 5220

Seattle, Washington 98101

Phone: (206) 553-7970

Fax: (206) 553-4073

Email: michelle. lambert@usdoj.gov

Attorneys for Defendants

DATED: September 10, 2019, at Seattle, Washington.

sf Annabel Barnes
Annabel Barnes, Legal Assistant

 

JOINT STATUS REPORT Aréte 1218 THIRD AVENUE
AND [PROPOSED] ORDER LAW GROUP SEATTLE ggioi

No, 2:18-cv-01442-JLR — Page 4

 
